
	

115 SRES 723 ATS: Congratulating the American College of Emergency Physicians on its 50th anniversary.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 723
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2018
			Mr. Reed (for himself and Mr. Cassidy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the American College of Emergency Physicians on its 50th anniversary.
	
	
 Whereas the American College of Emergency Physicians is the oldest and largest national medical specialty organization representing physicians who practice emergency medicine;
 Whereas the American College of Emergency Physicians was founded in 1968 in Lansing, Michigan by 8 physicians and has grown to represent more than 37,000 members belonging to 53 chapters, including 1 chapter in each State, the Commonwealth of Puerto Rico, and the District of Columbia and the Government Services Chapter that represents emergency physicians employed by branches of the military and other Government agencies;
 Whereas emergency physicians treat more than 141,000,000 patients each year; Whereas Anyone, Anything, Anytime is the approach of emergency physicians who provide diagnosis and treatment services in the health care system 24 hours a day, 7 days a week, 365 days a year;
 Whereas emergency physicians are critical to the ability of the United States to respond to disasters and mass casualty events;
 Whereas quick thinking and smart decisions by emergency physicians can save many lives every year;
 Whereas emergency physicians are leaders in defining, evaluating, and improving quality emergency care, focusing on individual patients while advocating for the wellness of society as a whole;
 Whereas emergency medicine was recognized in 1979 by the American Board of Medical Specialties as the 23rd medical specialty in the United States;
 Whereas the American College of Emergency Physicians is a leading continuing education source for emergency physicians and a primary information resource on developments in the specialty of emergency medicine; and
 Whereas the development of physicians specializing in emergency care has contributed greatly to the health and well-being of all the people of the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the American College of Emergency Physicians on its 50th anniversary;
 (2)recognizes the accomplishments and contributions emergency physicians have made to advance the health care system in the United States; and
 (3)reaffirms the value of emergency medicine and the vital role that emergency physicians serve in ensuring the health and well-being of their patients.
			
